Citation Nr: 0116248	
Decision Date: 06/14/01    Archive Date: 06/19/01	

DOCKET NO.  00-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary R. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from April 1966 to 
November 1967.  He served in the Republic of Vietnam from 
January 1967 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 


FINDING OF FACT

The veteran was not in combat and does not have a diagnosis 
of PTSD based upon a verified stressor from service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the January 1999 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional attempt to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
and the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for PTSD have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  In this regard, the 
Board observes that, in October 1998, the RO requested that 
the veteran submit information necessary to adjudicate his 
service-connection claim for PTSD, including a description of 
the stressful event.  The veteran was advised to be as 
specific as possible.  The veteran responded with general 
information.  The RO did obtain the veteran's personnel 
records which did not reflect combat service.  In a follow-up 
letter dated June 20, 2000, the RO requested specific 
information regarding the alleged in-service stressors; 
however, he has not responded to this request.  The veteran's 
failure to respond was noted the August 2000 statement of the 
case.  In his substantive appeal, dated in October 2000, the 
veteran claimed that he had provided sufficient information 
and medical evidence for his claim.  The Board also notes 
that the veteran was afforded a PTSD examination in October 
1998.  Thus, the Board is satisfied that all relevant facts 
have been properly developed to the extent possible and that 
no further assistance to the veteran is required to comply 
with the VA's duty to assist him with the development of 
facts pertinent to his claim as mandated by the VCAA.  

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in an October 1998 
letter and in the August 2000 statement of the case, in 
particular the need for credible evidence that the claimed 
in-service stressor(s) occurred and medical evidence linking 
his alleged psychiatric/PTSD symptomatology to the claimed 
stressor(s) and proceeded to consider the claim on the merits 
after a cursory response from the veteran.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in the current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifest in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors an consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The Board first considers the question of whether the veteran 
has a medical diagnosis of PTSD.  In this case, service 
medical records show no treatment for, diagnosis of, or 
complaints consistent with PTSD or a nervous condition.  The 
veteran's November 1967 separation examination report shows 
normal clinical psychiatric findings.  The Board observes 
that the veteran initially filed a claim for service 
connection for gum disease following discharge in 1993, and 
that it was not until August 1998 that the veteran submitted 
a claim for service connection for PTSD with depression, for 
which he was not receiving treatment.  

A May 1998 statement from a VA physician shows a diagnosis of 
PTSD.  The veteran reported being an engineer for boats and 
landing craft while in Vietnam.  He related a nonspecific 
history of alleged in-service stressors to include sleeping 
next to an ammunition dump which he believed might be 
attacked, bombing of an air base, being fired upon while 
working on riverboats, and seeing mutilated corpses.  The 
veteran also relates that he witnessed a Navy SEAL 
interpreter killed in April 1967, having a river patrol boat 
sunk while he was on it, being in a naval brig next door to 
enemy POW's, seeing the air base across from his river patrol 
boat attacked on a nightly basis, seeing Vietnamese women 
tying grenades to their children who subsequently hugged U.S. 
military personnel, and seeing small children rummage through 
the trash.  The VA physician indicated that the veteran had 
first sought treatment at the mental hygiene clinic in 
December 1997.  He indicated that the veteran had problems 
with an explosive temper and that he had a history of 
interpersonal turmoil for many years having been married 
three times and having had a hard time keeping a job.  As the 
veteran began feeling comfortable talking about himself, the 
physician stated that it became apparent that the veteran's 
problems started while in service.  The veteran indicated 
that his mother thought he had undergone a personality change 
when he returned from Vietnam.  The veteran stated that he 
suffered from bad war nightmares about three times per week 
and that, from 1967 to 1977, he drank heavily and was unable 
to hold down a job.  The physician added that the veteran had 
not had alcohol since 1980 and that his nightmares had 
declined to once weekly.  The veteran also stated that he had 
a flareup of symptoms following the birth of his stillborn 
child in 1976.  The VA physician opined that the veteran 
suffered from symptoms of PTSD and that the character 
aberrations described by the veteran frequently accompanied 
PTSD of long duration.  

At an October 1998 VA PTSD examination, the veteran reported 
that he had been having more persistent problems with 
nightmares, flashbacks, and feeling jumpy, edgy and 
irritable.  As a result, he was socially isolated.  The 
veteran also reported sleeping problems and that his symptoms 
were present daily and had made him seek an occupation with 
little contact with people, i.e., a job throwing newspapers.  
On examination, the veteran described flashbacks, nightmares, 
cold sweats, social isolation, and edgy and irritable 
behavior.  He was alert and responded to questions in a 
relevant, logical, and goal-directed manner.  The veteran 
reported no delusions, hallucinations, or suicidal or 
homicidal ideas.  His intelligence was estimated to be 
average as judged by his education, font of knowledge, and 
vocabulary.  The veteran was oriented to time, place and 
person. His judgment and his memory for recent and remote 
events were intact.  He denied obsessive symptoms or panic 
attacks.  The diagnosis was post-traumatic stress disorder 
with depression based on combat experiences in Vietnam with a 
river patrol unit on the Mekong Delta that drew fire from 
shore.  The veteran was given a global assessment of 
functioning (GAF) score of 50, indicating social impairment 
along with some degree of occupational impairment but no 
impairment in reality testing.  The prognosis was fairly 
good, in that the veteran was able to maintain gainful 
employment.  

In the light of the evidence described above, the Board finds 
that the veteran has submitted evidence of a medical 
diagnosis of PTSD.  Nonetheless, the veteran's diagnosis of 
PTSD must be based upon either participation in combat with 
the enemy or a verified in-service stressor for service 
connection to be warranted, as noted earlier.  Medical nexus 
evidence is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau, at 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verified in-service stressor upon which the 
diagnosis of PTSD is predicated.  

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
personnel records.  In this regard, the Board observes that 
the veteran's military records indicate that he was awarded 
the Vietnam Service Medal, Bronze Star, the National Defense 
Service Medal, and the Vietnam Campaign Medal with Ribbon.  
The Board also notes that the veteran's DD Form 214N 
indicates that he served in the Navy and his military 
occupational specialty was marine mechanic.  However, these 
records do not reflect that the veteran received such combat-
related citations as the Purple Heart or the Combat Action 
Ribbon, nor is there further evidence suggesting 
participation in combat with the enemy, such as treatment for 
combat-related injuries during service.  In short, the 
veteran's claims file includes no evidence, other than his 
lay assertions, to verify his claimed stressor events from 
service.  

Since the veteran did not engage in combat with the enemy, 
mere allegations are insufficient to establish service 
stressors for PTSD; instead, official service records or 
other credible supporting evidence must corroborate 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138-50; 38 C.F.R. § 3.304(f).  There is 
no evidence to corroborate the veteran's reported stressors.  
The veteran's official service records give no support for 
any in-service stressor.  His records show that the veteran 
was in the brig for 30 days in May and June 1967 for stealing 
a military payment certificate and for 18 days in October and 
November 1967 following four days of unauthorized leave 
(AWOL) and for fighting.  Moreover, the veteran's cursory 
responses to the RO's October 1998 request, which asked for 
stressors, did not provide the required details in order to 
research his claimed stressors.  His service medical records 
are without complaint or clinical finding with respect to 
trauma during service, except for two treatments for 
abrasions due to fighting in October 1967, for which he later 
served time in the brig.  In a RO June 2000 letter attempt to 
verify his stressors, the RO asked the veteran to supply 
where and when the boat was shot out from underneath him and 
to give the name of the SEAL interpreter who was killed and 
the date of his death and to provide the name and location of 
the air base that was bombed every night.  However, the 
veteran did not provide any additional information.  
Therefore, the information supplied is insufficient to 
further develop his claim to verify his claimed stressors 
during military service.  His statements have not been 
independently corroborated.  Despite the RO's successive 
efforts, the veteran has failed to provide more specific 
information for purposes of verification, therefore referral 
to the United States Armed Services Center for Research of 
Unit Records (USASCRUR) is not warranted.  The only evidence 
the veteran has submitted to support his claimed stressors 
are his own statements.  This is not sufficient where combat 
service is not documented and he has not provided sufficient 
detail to permit the VA to verify his claimed stressors.  The 
duty to assist is "not a one way street," and the RO can only 
proceed so far without help from the veterans himself.  
Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  The 
veteran's claim for service connection for PTSD therefore 
fails on the basis that the preponderance of the evidence is 
against his claim that he has PTSD due to a verified stressor 
from service.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; it is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

